UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-8121


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS CRANDELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:07-cr-00414-AMD-1; 1:09-cv-01187-AMD)


Submitted:   August 19, 2010                  Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Crandell, Appellant Pro Se.           Albert David Copperthite,
Assistant United States Attorney,            Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Marcus Crandell seeks to appeal the district court’s

order denying his motion to withdraw the mandate and seeking

reconsideration of its order denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                     The order is not appealable

unless      a    circuit       justice    or   judge      issues     a     certificate    of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                     A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by     demonstrating         that

reasonable        jurists        would    find      that     the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural        grounds,        the     prisoner      must

demonstrate        both    that     the    dispositive           procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record     and    conclude     that

Crandell has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

deny Crandell’s motion to appoint counsel.                               We dispense with

oral     argument     because       the    facts      and    legal        contentions    are

                                               2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3